                      Case 1:21-cr-00089-EGS Document 10 Filed 03/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________
                                                                     COLUMBIA


                      UNITED STATES                            )
                             Plaintiff                         )
                                v.                             )      Case No. 21-CR-0089(EGS)
                   LEWIS E. CANTWELL                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        LEWIS E. CANTWELL                                                                                              .


Date:             3/2/21
                                                                                         Attorney’s signature

                                                                          A. EDUARDO BALAREZO; DC BAR # 462659
                                                                                     Printed name and bar number
                                                                                              !
                                                                                   400 SEVENTH STREET, NW!
                                                                                          SUITE 306!
                                                                                    WASHINGTON, DC 20004

                                                                                               Address

                                                                                   AEB@BALAREZOLAW.COM
                                                                                            E-mail address

                                                                                           202-639-0999
                                                                                          Telephone number

                                                                                           202-639-0899
                                                                                             FAX number
